[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE PLAINTIFF'S APPLICATION FOR A PREJUDGMENTREMEDY
The plaintiff as lessor seeks an attachment of the defendants' real estate based on a claim of delinquent rent under a commercial CT Page 152 lease in which the defendants are lessees.
The defendants object to the prejudgment remedy hearing being entertained by this court sitting other than as a "housing court".
This court has jurisdiction to hear this prejudgment application and it is also a proper venue for this matter. Savagev. Aronson, 216 Conn. 256.
The plaintiff has demonstrated that there is probable cause to prevail in its claim against the defendant.
Therefore, the prejudgment remedy requested by the plaintiff is granted in the amount of $20,428.14.
John W. Moran, Judge